                                           Case 3:19-cv-07490-SI Document 15 Filed 07/10/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TORIANO GERMAINE HUDSON,                           Case No. 19-cv-07490-SI
                                   8                    Plaintiff,
                                                                                            JUDGMENT
                                   9             v.

                                  10     ROBERT NEUSCHMID, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          This action is dismissed without prejudice to plaintiff filing a new action if he ever satisfies
                                  14   the exhaustion-of-administrative-remedies requirement.
                                  15

                                  16          IT IS SO ORDERED AND AJUDGED.
                                  17

                                  18   Dated: July 10, 2020
                                  19                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  20                                                    United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
